Citation Nr: 0023345	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  94-39 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in September 1993.  The Board remanded this case 
back to the RO for further development and adjudication in 
October 1997 and November 1998, and the case has since been 
returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected disabilities include a 
low back disorder, residuals of a shell fragment wound to the 
left foot, and residuals of shell fragment wounds to the left 
thigh and buttock (Muscle Groups XV and XVI), all currently 
evaluated as 20 percent disabling; and residuals of a shell 
fragment wound to the right foot, currently evaluated as 
noncompensably (zero percent) disabling.

3.  The combined evaluation for the veteran's service-
connected disabilities is 50 percent.

4.  The veteran completed four years of high school and last 
worked in December 1987.

5.  The veteran's service-connected disabilities, in and of 
themselves, do not render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to TDIU is plausible and capable of 
substantiation.  As such, this claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
also finds that all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained by the 
RO, and no further development is necessary in order to 
comply with the VA's statutory duty to assist the veteran 
with the development of facts pertinent to his claim.  Id.

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).  Marginal employment, generally deemed to 
exist when the veteran's annual income does not exceed the 
poverty threshold for one person, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(1999).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, 
but age and the impairment caused by nonservice-connected 
disabilities are not for consideration in determining whether 
a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (1999).  

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. 4.16(a) 
(1999); see also 38 C.F.R. §§ 3.340, 3.341 (1999).  In 
exceptional cases, an extra-schedular rating may be assigned 
on the basis of a showing of
unemployability alone.  See 38 C.F.R. § 4.16(b) (1999).  

In this case, the veteran's service-connected disabilities 
include a low back disorder, residuals of a shell fragment 
wound to the left foot, and residuals of shell fragment 
wounds to the left thigh and buttock (Muscle Groups XV and 
XVI), all currently evaluated as 20 percent disabling; and 
residuals of a shell fragment wound to the right foot, 
currently evaluated as noncompensably (zero percent) 
disabling.  The combined evaluation for the veteran's 
service-connected disabilities is 50 percent.  See 38 C.F.R. 
§ 4.25 (1999).  This combined evaluation does not meet the 
minimum requirements for consideration under 38 C.F.R. 
§ 4.16(a) (1999).  As such, the Board has considered whether 
the evidence of record provides a basis for the assignment of 
an extra-schedular total rating on the basis of 
unemployability under 38 C.F.R. § 4.16(b) (1999).

In this regard, the Board has considered the veteran's 
educational and employment background.  His military records 
reflect that he completed four years of high school, and his 
July 1992 application indicates that he last worked, as a 
foreman, in December 1987.

The Board has reviewed the medical evidence of record and 
observes that, while the veteran has been examined for his 
service-connected disabilities on multiple occasions during 
the pendency of this appeal, the only medical evidence of 
record directly addressing the issue of unemployability is 
the report of his February 1999 VA general medical 
examination.  The examiner who conducted this examination 
reviewed the claims file, addressed all of the veteran's 
reported disabilities, and rendered the opinion that the 
veteran was unemployable due to a "host" of medical 
problems, including heart disease and diabetes.  However, the 
examiner also noted the following:

. . . [I]f the patient's low back pain, 
left foot pain, left buttocks pain and 
thigh pain were his only injuries, I feel 
that the patient probably would be able 
to be employable but secondary to the 
fact that the patient has significant 
coronary history with myocardial 
infarction and sudden arrest for his 
coronary disease and the fact that 
patient has prostate carcinoma and the 
fact that the patient has significant 
diabetes and hypertension history.  All 
of these point to non-service connected 
problems.

Also, the examiner noted that the veteran's current hearing 
loss was probably attributable to noise exposure in service 
and would be an "impairment to gainful employment."  The 
Board would point out, however, that hearing loss is not 
among the veteran's service-connected disabilities, and a 
review of the claims file does not indicate that there is a 
pending claim for service connection for this disability.

In this case, the Board has reviewed the evidence of record 
but finds that this evidence does not support the veteran's 
contention that his service-connected disabilities, in and of 
themselves, are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.  Even assuming that the veteran's overall 
disability picture renders him unemployable, the evidence of 
record indicates that his unemployability status would not 
have resulted but for such nonservice-connected disabilities 
as heart disease and diabetes.  As indicated above, neither 
these disabilities nor the veteran's age may be considered in 
determining whether the grant of TDIU is warranted.

The Board is aware of the veteran's difficulties in seeking 
employment and has considered the argument from him and his 
representative that his service-connected disabilities have 
rendered him unemployable.  That having been said, the 
veteran, as a layperson, is unable to provide a competent 
opinion as to matters which require medical expertise, such 
as the nature, extent, and etiology of his disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  Accordingly, entitlement 
to TDIU is not warranted in the present case.  Since the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt, as set forth in 38 U.S.C.A. 
§ 5107(b) (West 1991), is not for application in the instant 
case.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Board would point out, however, that the veteran is free to 
reopen his claim at any time and, also, to apply for service 
connection for the nonservice-connected disabilities 
described above.


ORDER

The claim of entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

